Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Lucas Stelling on 2/8/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for preparing a biopesticide preparation for preventing and controlling Solenopsis invicta, wherein the method comprises the following steps:
providing a mixer comprising a liquid container, a solid container, a rubber gasket and a lid; the solid container is a container with an upper end having an opening and a lower end sealed with an aluminum foil composite film, and a retaining ring is disposed at an edge of the opening of the solid container; the solid container is inserted into an opening of the liquid container, so that the retaining ring is stuck at the opening of the liquid container, the rubber gasket is pressed against the retaining ring, and the lid 
a: preparing an agent containing pathogenic microorganisms for preventing and controlling Solenopsis invicta, Solenopsis invicta is a water dispersible granule formulation, comprising by mass of 100%, totally 30% of a Beauveria bassiana powder formulation and sodium chloride wherein a mass ratio of the Beauveria bassiana powder formulation to sodium chloride is [[5]]1-8:4.0-7.5 and the Beauveria bassiana powder formulation contains 20 billion Beauveria bassiana spores per gram, 8% of wetting agent butylnaphtalenesulfonic acid sodium salt, 18% of dispersant sodium lignosulfonate, 5% of disintegrant calcium chloride, 2% of stabilizer disodium hydrogen phosphate, 5% of binder sodium polyacrylate, and 32% of carrier diatomite; and
b: placing the agent containing the pathogenic microorganisms for preventing and controlling Solenopsis invicta into the solid container, and adding an amount of water in the liquid container; inserting the solid container into the liquid container, wherein the retaining ring is stuck at the opening of the liquid container, the rubber gasket is pressed against the retaining ring, and the lid covers the rubber gasket and the retaining ring and is fixed to the opening of the liquid container.

Solenopsis invicta according to claim 1, wherein a rubber washer is provided at the opening of the liquid container, and the retaining ring is pressed against the rubber washer.

3. (Canceled)

4. (Previously Presented) The method for preparing a biopesticide preparation for preventing and controlling Solenopsis invicta according to claim 1 wherein the Beauveria bassiana spores to sodium chloride ratio is 5×20 billion spores:4.38-7.30 g.

5. (Previously Presented) The method for preparing a biopesticide preparation for preventing and controlling Solenopsis invicta according to claim 4, wherein the Beauveria bassiana spores to sodium chloride ratio is 5×20 billion spores:7.30 g.

6. (Previously Presented) The method for preparing a biopesticide preparation for preventing and controlling Solenopsis invicta according to claim 1 wherein in the step of placing the agent containing the pathogenic microorganisms for preventing and controlling Solenopsis invicta into the solid container and adding an amount of water in the liquid container, the agent containing pathogenic microorganisms for preventing and controlling Solenopsis invicta and the sodium chloride are provided in an amount that, Solenopsis invicta and the sodium chloride are dissolved in the water, the water contains 1×108/mL of Beauveria bassiana spores and 75-125 mmol/L of sodium chloride.

7. (Canceled).

8. (Canceled).


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of preparing a biopesticide preparation comprising a water dispersible granule formulation, comprising by mass of 100%, totally 30% of a Beauveria bassiana powder formulation and sodium chloride wherein a mass ratio of the Beauveria bassiana powder formulation to sodium chloride is 1-8:4.0-7.5 and the Beauveria bassiana powder formulation contains 20 billion Beauveria bassiana spores per gram, 8% of wetting agent butylnaphtalenesulfonic acid sodium salt, 18% of dispersant sodium lignosulfonate, 5% of disintegrant calcium chloride, 2% of stabilizer disodium hydrogen phosphate, 5% of binder sodium polyacrylate, and 32% of carrier diatomite. CN 107455389 has been disqualified as prior art. See Applicant’s Supplemental Response paper filed 2/10/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616